                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



CRYSTAL B.,1

                        Plaintiff,                              Case No. 6:18-cv-01602-YY

        v.
                                                                OPINION AND ORDER
    COMMISSIONER SOCIAL SECURITY
    ADMINISTRATION,

                       Defendant.


YOU, Magistrate Judge:

        Plaintiff Crystal B. seeks judicial review of the final decision by the Commissioner of

Social Security (“Commissioner”) denying her applications for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“Act”), 42 U.S.C. §§ 401-433, and

Supplemental Security Income (“SSI”) under Title XVI of the Act, 42 U.S.C. §§ 1381-1383f.

This court has jurisdiction to review the Commissioner’s final decision pursuant to 42 U.S.C.

§§ 405(g) and 1383(g)(3). For the reasons set forth below, the Commissioner’s decision is

AFFIRMED.




1
 In the interest of privacy, the court uses only plaintiff’s first name and the initial of her last
name and does the same for other individuals whose identification could affect plaintiff’s
privacy.
1 – OPINION AND ORDER
                                  PROCEDURAL HISTORY

       Plaintiff filed applications for DIB and SSI on January 14, 2015, alleging a disability

onset date of January 1, 1997. Tr. 13, 188-202. Her date last insured is December 31, 2010. Tr.

15. The Commissioner denied plaintiff’s claim on May 15, 2015, and again upon

reconsideration on June 18, 2015. Tr. 13. Plaintiff filed a written request for a hearing on July 7,

2015. Tr. 138. On April 12, 2017, plaintiff appeared for a hearing before Administrative Law

Judge (“ALJ”) Mark Triplett. Tr. 13. At the hearing, plaintiff amended her alleged disability

onset date to January 31, 2009. Id. After receiving testimony from plaintiff and a vocational

expert, Vernon G. Arne, the ALJ issued a decision on June 13, 2017, finding plaintiff not

disabled within the meaning of the Act. Tr. 13-24. The Appeals Council denied plaintiff’s

request for review on November 24, 2018, making the ALJ’s written decision the

Commissioner’s final decision and subject to judicial review by this court. Tr. 1-3; 42 U.S.C.

§ 405(g); 20 C.F.R. § 422.210.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C. §

405(g); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the evidence

that supports and detracts from the ALJ’s conclusion and “‘may not affirm simply by isolating a

specific quantum of supporting evidence.’” Garrison v. Colvin, 759 F.3d 995, 1009-10 (9th Cir.

2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). This court may not

substitute its judgment for that of the Commissioner when the evidence can reasonably support

either affirming or reversing the decision. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).

Instead, where the evidence is susceptible to more than one rational interpretation, the



2 – OPINION AND ORDER
Commissioner’s decision must be upheld if it is “supported by inferences reasonably drawn from

the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citation omitted); see

also Lingenfelter, 504 F.3d at 1035.

                                  SEQUENTIAL ANALYSIS

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The ALJ engages in a five-step sequential inquiry to

determine whether a claimant is disabled within the meaning of the Act. 20 C.F.R. §§ 404.1520,

416.920; Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006) (discussing Tackett v.

Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).

       At step one, the ALJ found plaintiff had not engaged in substantial gainful activity since

her amended alleged onset date of January 31, 2009. Tr. 15. At step two, the ALJ determined

plaintiff suffered from the following severe medical impairments: major depressive disorder,

recurrent, severe with psychotic features; posttraumatic stress disorder (“PTSD”); and borderline

intellectual functioning. Id.

       At step three, the ALJ found plaintiff did not have an impairment or combination of

impairments that met or medically equaled a listed impairment. Tr. 16. The ALJ next assessed

plaintiff’s residual functional capacity (“RFC”) and determined she could perform the full range

of heavy or very heavy work as defined in 20 C.F.R. § 404.1567, but was limited to “simple,

routine tasks with a reasoning level of 1 or 2” and “occasional contact with the general public

and with coworkers.” Tr. 18.




3 – OPINION AND ORDER
       At step four, the ALJ found plaintiff was unable to perform her past relevant work as a

vault cashier. Tr. 22-23.

       At step five, the ALJ found that considering plaintiff’s age, education, work

experience, and RFC, she could perform jobs that existed in significant numbers in the national

economy, including laundry laborer, hand packager, and vehicle cleaner. Tr. 23-24. Thus, the

ALJ concluded plaintiff was not disabled at any time from January 31, 2009, the alleged onset

date, through June 13, 2017, the date of the ALJ’s decision. Tr. 24.

                                         DISCUSSION

       Plaintiff contends the ALJ erroneously rejected her subjective symptom testimony, the

medical opinion evidence, and the lay witness testimony of her husband and sister.

I.     Subjective Symptom Testimony

       A.      Function Report

       Plaintiff completed a function report on February 6, 2015. Tr. 249-56. She reported that

she did not want to leave her house due to social anxiety, paranoia, and nervousness. Tr. 249.

She would “hear things,” and “always” saw “stuff from the corner of [her] eyes” that was not

there. Id. She had nightmares about a prior abusive relationship, and could not stop thinking

about why she had stayed with the abuser and did not call the police. Tr. 250.

       Plaintiff cared for three of her children. Tr. 250. Because her boyfriend worked, she

cooked, cleaned, and did laundry. Tr. 250-51. She reported spending about 15 minutes a day on

each chore. Tr. 251. Plaintiff prepared “easy stuff” for her children during the day and would

“try [to cook] a nice dinner.” Id. However, it took her “all day” to prepare meals because she

did not know what to make and depended on internet recipes. Id.




4 – OPINION AND ORDER
       Plaintiff was able to drive, but reported she could not go out alone because she needed

“someone there for backup.” Tr. 252. However, she was capable of driving alone if necessary.

Tr. 256. Plaintiff went shopping twice a month for an hour at a time. Tr. 252.

       Plaintiff played games with her children, Tr. 250, but felt like a “crapy [sic] mom”

because, although she made sure her children ate and showered, she never took them anywhere.

Tr. 253. For hobbies, plaintiff said, “We color, play puzzles, game, sewing.” Tr. 253. In

response to the question, “How often and how well do you do these things?,” plaintiff responded,

“All the time and pretty good.” Id. She stated that she used to be an outside person, who swam,

bar-b-qued, and did “outside family thing[s],” but “now I like to do all indoor stuff.” Id. She did

not like to be out of the house very long because she did not want anyone to start talking with her

or seeing what she was doing. Tr. 252.

       Regarding personal care, plaintiff lacked the energy to shower some days. Tr. 251. She

did not usually fix her hair, and sometimes she would shower but not wash her hair. Id.

       In terms of social activities, plaintiff spoke with her sister on the phone “every day,”

attended church and social groups twice every three months, and tried “to do group stuff at the

school,” but did not always go. Tr. 253. She believed nobody liked her, she was not close with

her family in California, and she did not “really know” her neighbors. Tr. 254. Social activities

caused her to “sweat real bad” and she would “go home and cry” if she felt like she did

something wrong. Id.

       Plaintiff claimed that her psychological impairments affected her ability to walk, talk,

hear, see, remember, complete tasks, concentrate, follow instructions, and get along with others.

Id. She said she did not walk, could only pay attention for 30 minutes, and did not finish what

she started. Id. She said she was “50/50” “good” at following written instructions for cooking



5 – OPINION AND ORDER
but “horrible” at following directions for “putting stuff together like [a] dresser.” Id. Plaintiff

said she got along well with authority figures and had never been fired from a job because of

problems getting along with other people. Tr. 254-55.

       B.      Hearing Testimony

       At the April 2017 hearing, plaintiff testified that she lived with her husband and three

children, ages three, four, and seven. Tr. 39. She testified that her husband usually worked 30

hours per week. Tr. 39. She and her aunt were primarily responsible for taking care of the

children. Id. Plaintiff’s aunt came over to plaintiff’s house twice a week and other times when

plaintiff asked her to, and helped plaintiff clean and went to the store with her. Tr. 39, 48.

Plaintiff walked her oldest child a short distance to school in the morning and only drove a car

when she needed to go to medical appointments. Tr. 39-40.

       Plaintiff testified that her mental health impairments made it “hard to get up during the

day.” Tr. 43. She had “outbursts sometimes,” could not control her anger, and felt “nervous a

lot of [the] time.” Tr. 43. She would “try to do things with the kids, but if it involve[d] going

somewhere,” she felt like she was “going to have a heart attack almost.” Tr. 44. Plaintiff

indicated that her nervousness stemmed from her belief that people knew she had “mental

problems” and looked at her differently because of it. Id. She testified that taking her children to

a park where there were not a lot of people around made her nervous because she “constantly

fel[t] like something bad [wa]s going to happen.” Id.

       In discussing her medication, plaintiff stated that her anxiety medication “was helping,”

but she discontinued it due to weight gain. Tr. 45. She also found counseling “was making [her]

feel better,” but stopped going because she “couldn’t control” herself at home, and her husband

moved out. Id. For a period of time, she kept her children home because she “didn’t feel like



6 – OPINION AND ORDER
they were safe at school.” Id. Plaintiff stated that ultimately her medication was helpful, but it

gave her “really bad headaches” and did not “take the inside fear away.” Id.

       Plaintiff described that her anxiety, depression, and PTSD stemmed from an extremely

abusive relationship she had with the father of one of her children. Tr. 45-46. Plaintiff’s ex-

boyfriend locked her in a room and beat her for no reason, harassed her at work, had friends

vandalize her car, broke into her apartment on numerous occasions, repeatedly violated

restraining orders, stole their daughter for a week, and attacked her in front of a store. Tr. 46-47.

She alleged that she was fired from her job at a casino because the physical injuries inflicted on

her by her abusive ex-boyfriend caused her to miss too many days of work. Tr. 46, 51.

However, plaintiff further detailed that her employer was also “laying off hundreds of people” at

that time “because it was just getting too slow.” Tr. 46. Eventually, plaintiff grabbed some

diapers and shoes, and fled to Oregon with her daughter. Id.

       Plaintiff admitted that her angry outbursts were due, in part, to stressful events, such as an

increase in rent and her truck breaking down. Tr. 49-50. She described that she “always [felt]

pushed for time,” never had “any time for [her]self,” had “to do everything” herself, and

“everything just ma[de] [her] so mad.” Tr. 51. Noting that plaintiff was in “a more normalized

type of relationship,” the ALJ asked plaintiff what prevented her from being able to work a

fulltime job where it was “quiet” and she was not being harassed. Tr. 52. Plaintiff responded

that sometimes she felt like she “lost days,” would get her days “mixed up,” felt so “dumb” that

she did not “even know [her] own name half of the time,” could not talk with people, and spent

days in isolation. Tr. 52-53. Even though she had not been in an abusive relationship for almost

seven years, she felt like she relived it “every single day.” Tr. 53. She stated that her husband

and aunt would take care of her children when she had to “lock [her]self away.” Tr. 53. Plaintiff



7 – OPINION AND ORDER
explained that she was “trying really hard,” and sometimes she “just need[ed] one or two days

just to think about everything” and take “some time for [her]self.” Tr. 61.

       C.      Relevant Law

       A two-step process is employed for evaluating a claimant’s testimony regarding the

severity and limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v.

Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not

show that her impairment could reasonably be expected to cause the severity of the symptom she

has alleged; she need only show that it could reasonably have caused some degree of the

symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of [the claimant’s] symptoms only by

offering specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at

1036 (quoting Smolen, 80 F.3d at 1281). A general assertion that the claimant is not credible is

insufficient; the ALJ must “state which . . . testimony is not credible and what evidence suggests

the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The

reasons proffered must be “sufficiently specific to permit the reviewing court to conclude that the

ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750

(9th Cir. 1995) (internal citation omitted). If the “ALJ’s credibility finding is supported by

substantial evidence in the record, [the court] may not engage in second-guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted).



8 – OPINION AND ORDER
       Effective March 28, 2016, the Commissioner superseded Social Security Ruling (“SSR”)

96-7p, governing the assessment of a claimant's “credibility,” and replaced it with

SSR 16-3p. See SSR 16-3p, available at 2016 WL 1119029. SSR 16-3p eliminates the

reference to “credibility,” clarifies that “subjective symptom evaluation is not an examination of

an individual’s character,” and requires the ALJ to consider all of the evidence in an individual’s

record when evaluating the intensity and persistence of symptoms. Id. at *1-2. The ALJ must

examine “the entire case record, including the objective medical evidence; an individual’s

statements about the intensity, persistence, and limiting effects of symptoms; statements and

other information provided by medical sources and other persons; and any other relevant

evidence in the individual’s case record.” Id. at *4.

       D.      Analysis

       The ALJ found that plaintiff’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms,” and did not find that she was malingering. Tr. 19.

However, the ALJ ultimately concluded that plaintiff’s “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record[.]” Id.

       The ALJ first found plaintiff’s symptom allegations were inconsistent with her reported

activities of daily living (“ADLs”). Id. An ALJ may discount a claimant’s symptom testimony

if it is inconsistent with the claimant’s ADLs or if the claimant’s participation in everyday

activities indicates capacities that are transferrable to a work setting. Orn v. Astrue, 495 F.3d

625, 639 (9th Cir. 2007); Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012). A claimant,

however, need not be utterly incapacitated to receive disability benefits, and sporadic completion




9 – OPINION AND ORDER
of minimal activities is insufficient to support a negative finding. Vertigan v. Halter, 260 F.3d

1044, 1050 (9th Cir. 2001); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).

       The ALJ found that the “[a]ctivities [plaintiff] has performed in spite of symptoms

strongly suggests that she has been capable of greater functioning than alleged.” Tr. 19.

Specifically, the ALJ noted that despite plaintiff’s “accounts of ongoing nervousness and

continued outbursts,” plaintiff “remained the primary care giver to her three young children, . . .

ages 3, 4, and 7 years old.” Id. The ALJ further found that plaintiff’s increasing childcare

activities were inconsistent with her testimony that she did not leave her room at times. Id.

(citing 3F:32 (Tr. 379) (on December 14, 2012, plaintiff reported that her boyfriend worked

“long hours”); 2F:31 (Tr. 336) (recognizing the addition of a new child in March 2014)).

Moreover, the ALJ noted that plaintiff expressly denied having limitations with ADLs at her

April 2015 psychological evaluation with Dr. Scott Alvord, and informed Dr. Alvord that she

was “able to prepare simple meals and keep up with basic chores and caring for her children.”

Tr. 19 (citing 1F:3 (Tr. 300) (“She denied limitations regarding activities of daily living.”). The

ALJ also noted that “on at least two occasions,” plaintiff “was able to travel out of state to

California to visit family.” Tr. 19 (citing 2F:11, 21 (Tr. 316 (noting a visit in late 2014); Tr. 326

(noting a visit in August 2014)).

       Plaintiff contends that her childcare activities are not inconsistent with her symptom

allegations because she received help from her husband and aunt during periods of exacerbated

symptoms. Plaintiff further argues the ALJ erred by failing to develop the record regarding the

extent and frequency of her childcare responsibilities. Pl.’s Br. 16, ECF #14 (citing Trevizo v.

Berryhill, 871 F.3d 664, 6763 (9th Cir. 2017)). In Trevizo, there were “no details as to what [the

plaintiff]’s regular childcare activities involved.” 871 F.3d at 676. Furthermore, the plaintiff



10 – OPINION AND ORDER
received extensive help from her family with household chores and taking care of her children.

Id. at 672-73. Specifically, the plaintiff’s granddaughter “spent day and night” with the plaintiff

and helped her “a lot” because the plaintiff’s “tasks did not get compete without her help.” Id. at

672. The plaintiff’s “18-year-old grandson,” who also lived with her, “helped her with

housework,” and her family would watch the children for the plaintiff when she was feeling ill or

exhausted. Id. at 672-73.

       Here, as the ALJ observed, plaintiff testified that her aunt helped “only about twice a

week.” Tr. 19; see also Tr. 39 (plaintiff testified, “She helps me clean, she goes with me to the

store and that’s mostly it.”); Tr. 53 (plaintiff testified that she tried to avoid putting “too much

pressure on her [aunt] because she has her own life”). Moreover, the ALJ cited a December

2012 treatment record where plaintiff reported that she was “taking care of two young children

(ages 3 and 4 months)” while her husband “work[ed] long hours.” Tr. 19 (citing 3F:32 (Tr. 379);

see also Tr. 39 (plaintiff testified that although her husband was working “part time now,” he

was still working 30 hours per week). Trevizo, therefore, is distinguishable. This court cannot

conclude that the ALJ’s decision is not supported by substantial evidence in the record. See Orn,

495 F.3d at 630 (substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”) (citation omitted).2

       Next, the ALJ found plaintiff’s “presentation and performance during a 2015 consultative

mental evaluation” administered by Dr. Alvord demonstrated “some degree of functional

deficits, but not to the extent that all work would be precluded.” Tr. 19. Plaintiff argues the ALJ

erroneously relied on her presentation during that examination while also rejecting Dr. Alvord’s



2
 Notably, plaintiff fails to address the ALJ’s finding with respect to her out-of-state travels,
which are inconsistent with her allegations that leaving her house for even brief periods of time
caused her to experience panic and anxiety. Tr. 44.
11 – OPINION AND ORDER
opinion that was based on that presentation. However, as discussed infra, the ALJ gave legally

sufficient reasons for rejecting Dr. Alvord’s opinion. Moreover, the ALJ relied on plaintiff’s

psychological evaluation only to the extent that it demonstrated she was capable of performing

“simple, routine tasks,” which Dr. Alvord also found plaintiff capable of. Tr. 20; see also Tr.

302 (Dr. Alvord opining that plaintiff “would not have difficulty performing simple and

repetitive tasks”).

        Finally, the ALJ noted that the severity of plaintiff’s symptoms waned with medication

and “dosage adjustments.” Tr. 20 (citing 2F:28-29 (Tr. 333-34) (noting plaintiff did “really well

most days” on Zoloft and was increasing her activity by walking and doing other things around

the house)). An ALJ may consider the effectiveness of medication as a factor in determining the

severity of a plaintiff’s symptoms. See 20 C.F.R. § 404.1529(c)(3) (in assessing a claimant’s

credibility, the ALJ may consider “the type, dosage, effectiveness, and side effects of any

medication”). “Impairments that can be controlled effectively with medication are not

disabling[.]” Warre v. Comm’r, 439 F.3d 1001, 1006 (9th Cir. 2006). Thus, the ALJ did not err

in rejecting plaintiff’s symptom testimony based on her receipt of effective treatment. See

Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (“[T]he

Commissioner’s findings are upheld if supported by inferences reasonably drawn from the

record[.]”) (citation omitted).

        In sum, while the court is sympathetic to plaintiff’s traumatic history of abuse, the ALJ

provided sufficiently clear and convincing reasons based on substantial evidence for discounting

plaintiff’s alleged limitations. Accordingly, the ALJ’s decision must be upheld.




12 – OPINION AND ORDER
II.    Medical Opinion Evidence

       A.      Relevant Law

       The ALJ is responsible for resolving conflicts in the medical record, including conflicting

physicians’ opinions. Carmickle, 533 F.3d at 1164. The law distinguishes between the opinions

of three types of physicians: treating physicians, examining physicians, and non-examining

physicians. See 20 C.F.R. § 404.1527.3 The opinions of treating physicians are generally

accorded greater weight than the opinions of non-treating physicians. 20 C.F.R.

§ 404.1527(c)(2); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). A treating physician’s

opinion that is not contradicted by the opinion of another physician can be rejected only for

“clear and convincing” reasons. Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991). If,

however, a treating physician’s opinion is contradicted by the opinion of another physician, the

ALJ must provide “specific, legitimate reasons” for discrediting the treating physician’s opinion.

Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). Specific, legitimate reasons for rejecting

a physician’s opinion may include its reliance on a claimant’s discredited subjective complaints,

inconsistency with the medical records, inconsistency with a claimant’s testimony, or

inconsistency with a claimant’s activities of daily living. Tommasetti, 533 F.3d at 1040.

       B.      Dr. Alvord

       On April 16, 2015, Dr. Alvord conducted a one-time psychological examination of

plaintiff. Tr. 298-303. At the evaluation, plaintiff described a difficult and traumatic upbringing.

Specifically, plaintiff reported that her parents were physically and emotionally abusive to her

and her siblings, she was “homeless a lot,” her mother suffered from drug addiction, and her



3
 The Commissioner has issued revised regulations changing this standard for claims filed after
March 27, 2017. See 20 C.F.R. § 404.1520c. Plaintiff’s claim was filed before March 27, 2017,
and therefore is controlled by 20 C.F.R. § 404.1527.
13 – OPINION AND ORDER
father had severe depression. Tr. 298. She was “picked on and bullied a lot,” and “had lice all

the time because [her] parents didn’t take care of [her].” Tr. 299. Plaintiff further reported that

she was raped when she was 13 years old and became pregnant as a result. Id. Although she

dropped out of school in the eighth grade, plaintiff was placed “in a continuation school because

[she] was pregnant.” Id. She received “special education assistance beginning during

kindergarten,” and endorsed that “every class was hard.” Id. Plaintiff relayed that when she was

younger, she “would drink a lot and take pills” and that “maybe [she] was trying to kill

[her]self.”

          Plaintiff further reported “a history of traumatic brain injury related to domestic

violence.” Id. “There were a couple of guys who hit [her] in the head,” she had been knocked

unconscious “at least a few times,” and one occasion she was reportedly “hospitalized for three

days secondary to severe concussion.” Id.4 Plaintiff believed her history of brain injuries

“impacted her neurocognitive abilities.” Tr. 300. She indicated that she was fearful much of the

time, experienced emotional triggers, struggled with intimacy and trusting others, experienced

panic attacks twice per week, and her anxiety was triggered by loud noises, “certain smells[,] and

certain things on TV.” Tr. 299. She further endorsed feeling lethargic and hopeless much of the

time, ongoing suicidal ideation, “hearing voices occasionally,” and “seeing shadows out of her

periphery.” Tr. 300.

          Dr. Alvord observed that plaintiff “denied limitations regarding activities of daily living,”

and was able “to prepare simple meals and keep up with the basic chores and caring for her

children.” Tr. 300. The doctor found that plaintiff appeared “to be functioning in the low-

average range.” Id. Based on plaintiff’s description of her symptoms and a review of available



4
    There are no records of this hospitalization in the administrative record.
14 – OPINION AND ORDER
records, Dr. Alvord diagnosed major depressive disorder, recurrent, severe with psychotic

features, and PTSD. Tr. 302. He further diagnosed plaintiff as being in the “borderline range

regarding IQ” based on her performance on intelligence testing; however, the doctor noted that

“[g]iven . . . her scores are around 80, it is conceivable that she is functioning slightly higher and

test scores obtained during this encounter were negatively affected by anxiety.” Id.

       Dr. Alvord assessed that plaintiff “would have difficulty” with the following: performing

detailed and complex tasks; accepting instructions from supervisors; interacting with co-workers

and the public; performing work activities on a consistent basis without special or additional

instructions; maintaining regular attendance in the workplace; completing a normal

workday/workweek without interruptions from a psychiatric condition; and dealing with usual

stress encountered in the workplace. Tr. 302-03.

       The ALJ gave “little weight” to Dr. Alvord’s opinion because “the psychologist cursorily

noted that [plaintiff] ‘would have difficulty’ across all functional domains” and “the degree of

severity was not explained.” Tr. 22 (citing 1F (Tr. 298-305)). Plaintiff asserts that the ALJ’s

reasoning was “not a specific nor legitimate basis to reject Dr. Alvord’s examining medical

source opinion.” Pl.’s Br. 8, ECF #14. However, an ALJ properly rejects an opinion that is

“brief, conclusory, and inadequately supported by clinical findings.” Bray v. Comm’r of Soc.

Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009); see also Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 601 (9th Cir. 1999) (a medical opinion should demonstrate “how [a

claimant]’s symptoms translate into specific functional deficits which preclude work activity”)

(emphasis added).

       Further, plaintiff argues that the ALJ erred by failing to translate Dr. Alvord’s opinion

into concrete limitations in the RFC. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th



15 – OPINION AND ORDER
Cir. 2008). However, as the Commissioner accurately notes, “the ALJ was not required to

translate [Dr. Alvord’s] opinion into the [RFC],” because the ALJ properly rejected Dr. Alvord’s

opinion as “too vague to be useful.” Def.’s Br. 5, ECF #15. The ALJ therefore provided specific

and legitimate reasons for giving little weight to Dr. Alvord’s assessment.

       C.      Drs. Boyd and Ju

       Drs. Boyd and Ju reviewed plaintiff’s medical records and assessed several limitations.

Tr. 65-75, 77-89, 91-103, 105-117. Relevant here, plaintiff argues the ALJ erroneously failed to

account for the doctors’ assessments that plaintiff was “moderately limited” in her ability to

“accept instructions and respond appropriately to criticism from supervisors.” Tr. 86, 101, 115.

The Commissioner argues that “[t]he Ninth Circuit has repeatedly rejected arguments . . . that the

ALJ should have focused on the ‘moderate’ assessment of limitations instead of the narrative

explanations.” Def.’s Br. 5, ECF #15 (citing Nathan v. Colvin, 551 F. App’x 404, 406 (9th Cir.

2014); Israel v. Astrue, 494 F. App’x 794, 796-97 (9th Cir. 2012)).

       Plaintiff attempts to distinguish Nathan and Israel from her case based on differences in

the format of the Mental Residual Functional Capacity (“MRFC”) forms. However, the MRFC

assessments completed by Drs. Boyd and Ju expressly state that “the actual mental residual

functional capacity assessment is recorded in the narrative discussion(s), which . . . is

documented in the explanatory text boxes following each category of limitation[.]” Tr. 85, 100,

114. Thus, the reviewing doctors’ notation that plaintiff was “moderately limited” in her ability

to accept instructions and respond appropriately to supervisors was not the doctors’ “considered

medical assessment[s].” Israel, 494 F. App’x at 797. Rather, the reviewing doctors’ opinions

were contained within their narrative assessments that plaintiff “would work best in an

environment without frequent contact with coworker [sic] and the public, as this will increase



16 – OPINION AND ORDER
symptoms.” Tr. 86, 101, 115. The ALJ gave “great weight” to that portion of the doctors’

opinions and appropriately limited plaintiff’s RFC to no more than “occasional contact with the

general public and with coworkers.” Tr. 18, 22. Accordingly, the ALJ did not err.

       C.     Joanne Rutland, PMHNP

       Plaintiff argues the ALJ erred in giving “little weight” to PMHNP Rutland’s December

2015 letter, which recommends that plaintiff not pursue employment due to her symptom level.

Tr. 22, 348. As a nurse practitioner, PMHNP Rutland is considered a non-acceptable medical

source. SSR 06-3p, available at 2006 WL 2329939, at *2. Evidence from non-acceptable

medical sources may be used to show the severity of a claimant’s impairments and how they

affect a claimant’s ability to work. Id. However, unlike an acceptable medical source, an ALJ

need only give germane reasons for rejecting non-acceptable medical source opinions. Molina,

674 F.3d at 1111.

       Here, the ALJ rejected PMHNP Rutland’s letter, in part, because it said that the

recommendation “can be re-evaluated in six months,” “which falls well short of the requisite

duration of 12 consecutive months or longer.” Tr. 22. Plaintiff argues the ALJ erred by failing

to consider whether PMHNP Rutland’s recommendation was retrospective, given Rutland had

been treating plaintiff since October 2014. Tr. 348. PMHNP Rutland, however, conditioned her

recommendation on plaintiff’s symptoms “[a]t th[at] time.” Id. Thus, the ALJ’s interpretation of

the record was reasonable and based on substantial evidence. That PMHNP Rutland’s

recommendation was only temporary was a sufficiently germane reason for giving little weight

to the December 2015 letter.

       Moreover, the ALJ properly gave little weight to PMHNP Rutland’s letter because “the

issue of whether the claimant is able to work is one reserved to the Commissioner.” Tr. 22. As



17 – OPINION AND ORDER
such, a statement by a medical source that a claimant is “unable to work” will not be given “any

special significance.” 20 C.F.R. §§ 404.1527(d)(3); 416.927(d)(3). Although plaintiff correctly

observes that an ALJ must still “review all of the medical evidence and other evidence that

support a medical source’s statement that [the claimant] is disabled,” plaintiff’s assertion that the

“ALJ failed to do so in this case” is without merit. Pl.’s Br. 13, ECF #14 (citing 20 C.F.R.

§§ 404.1527(d)(1); 416.927(d)(1)). The ALJ thoroughly discussed plaintiff’s treatment with

PMHNP Rutland in his summary and analysis of the medical evidence. Tr. 22. Because

PMHNP Rutland’s recommendation that plaintiff not seek employment touched on an issue

reserved to the Commissioner, the ALJ did not err.

III.   Lay-Witness Testimony

       Lay-witness testimony regarding the severity of a claimant’s symptoms or how an

impairment affects a claimant’s ability to work is competent evidence that an ALJ must take into

account. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). To reject such testimony, an

ALJ must provide “reasons that are germane to each witness.” Rounds v. Comm’r, 807 F.3d 996,

1007 (9th Cir. 2015) (quoting Molina, 674 F.3d at 1114). Further, the reasons provided must be

“specific.” Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th Cir. 2011) (citing

Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)). Where the ALJ has provided clear and

convincing reasons for rejecting the claimant’s symptom testimony, and the lay witness has not

described limitations beyond those alleged by the claimant, the ALJ’s failure to provide germane

reasons for rejecting lay testimony is harmless. Molina, 674 F.3d at 1121-22.

       Plaintiff’s husband and sister submitted lay witness statements describing limitations that

are substantially similar to those alleged by plaintiff. Tr. 257-64, 276. The ALJ gave “little to

no weight” to the lay witness statements for the same reason he rejected plaintiff’s subjective



18 – OPINION AND ORDER
symptom testimony. Tr. 22 (“[a]s with the claimant’s allegations, the record as a whole strongly

suggested that she has been capable of greater functioning than contended. . . . [F]or example, in

spite of symptoms, the claimant has been the primary care giver to three young children for

nearly the entirety of the period at issue”). As discussed supra, the ALJ’s reasons for rejecting

plaintiff’s subjective symptom testimony were clear and convincing; thus, those reasons apply

with equal force to the lay witness statements of plaintiff’s husband and sister. The ALJ’s

treatment of the lay witness statements therefore cannot be disturbed.

                                         CONCLUSION

       The Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

       DATED December 30, 2019.

                                                                      /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge




19 – OPINION AND ORDER
